                                                  U.S. Department of Justice
                                                  United States Attorney
                                                  District of Maryland

Daniel A. Loveland, Jr.                           Suite 400                  DIRECT: 410-209-4973
Assistant United States Attorney                  36 S. Charles Street         MAIN: 410-209-4800
Daniel.Loveland2@usdoj.gov                        Baltimore, MD 21201-3119      FAX: 410-962-3091


                                       November 4, 2020

VIA ECF

The Honorable Richard D. Bennett
United States District Judge
101 West Lombard Street
Baltimore, MD 21201

Re:        United States v. Michael Wedington, Criminal No. RDB-19-597

Dear Honorable Judge Bennett:
       Michael Wedington is scheduled to be sentenced before Your Honor on
November 19, 2020 at 3:00pm. Michael Wedington’s crimes were violent,
dangerous, and incredibly traumatizing for the victims. The guidelines range in this
case is 151 to 188 months (32(III)).
      The appropriate sentence in this case, accounting for all of the § 3553(a)
factors, is in the middle of the guidelines: 14 years (168 months) of incarceration
followed by a 5 year term of supervised release.


           I.         Offense Facts.
       As detailed in the parties’ plea agreement (ECF 26) and the Presentence
Investigation Report (PSR), on June 8 and June 10 2019, Michael Wedington, along
with co-conspirators who were not brought to justice, participated in two separate
armed robberies and carjackings of two men who had been lured by Wedington
through false postings for tool sales. Both victims were terrorized and continue to
experience trauma. The first Victim, Victim 1, was kidnapped, driven around
Baltimore City by Wedington and two accomplices in his own van, during which
time Victim 1 had a gun shoved in his mouth and was forced to give up his PIN so
that Wedington and his accomplices could steal money from Victim 1’s bank
account. Victim 1 believed he was going to die during this time, and to this day,
believes that he would have been killed had he not fled from the back of his own
truck.
                                              1
      First Robbery, Carjacking, and Kidnapping
       On June 8, 2019, Victim 1 was asked by a friend of his to buy some tools.
Victim 1’s friend had located the tools through the application “OfferUp.” OfferUp
is a phone and internet application that allows people to post advertisements of
personal property for sale. Through the OfferUp application, the buyer can then
directly contact the seller and arrange to buy the property. Though the OfferUp
advertisement to which Victim 1 responded appeared to about the sale of tools, in
actuality, the advertisement was created and posted by Wedington and his
accomplices with the intent to lure a victim to a given location for an armed robbery
and/or carjacking. Investigators were able to link the seller’s OfferUp account in the
name of “Brian” to Michael Wedington through Wedington’s phone number and
other information.

       Victim 1 drove to the location his friend was given from the OfferUp “seller”,
“Brian”, who was in actuality, Wedington. The location specified is about one block
away from Michael Wedington’s home. Upon arriving at the location, Victim 1 saw
the tools displayed near a house. Three men, including Wedington and two
accomplices, directed Victim 1 to park. The three men loaded the tools in Victim 1’s
van. Before Victim 1 could pay, however, one of Wedington’s accomplices
displayed a firearm and shoved Victim 1 into the rear of his own van. Wedington
and his two accomplices got into the van and drove away, with Victim 1 still in the
car. One of Wedington’s accomplices placed a gun in Victim 1’s mouth and went
through Victim 1’s pockets. When Wedington’s accomplice retrieved Victim 1’s
debit card, he demanded the associated PIN from Victim 1. Victim 1 complied and
gave the PIN. Wedington and his two accomplices then drove Victim 1 to an ATM
and withdrew money from Victim 1’s bank account using Victim 1’s debit card and
the PIN, which was obtained from Victim 1 at gunpoint. During this time,
Wedington assisted by guarding Victim 1 in the van and handling property retrieved
from Victim 1. Fortunately, Victim 1 ultimately escaped when the van slowed down
at an intersection by fleeing from the rear of the van.

      Second Robbery and Carjacking

       Two days later, on June 10, 2019, Victim 2 responded to an advertisement
placed on the OfferUp application for tools by the same seller “Brian”. Victim 2
communicated with user “Brian,” who directed Victim 2 to meet on the same block
where Wedington lives, right near where the first carjacking took place two days
earlier. Victim 2 arrived at the location where he was met by Wedington and one
other accomplice. Wedington and his accomplice each displayed handguns, ordering

                                          2
Victim 2 out of the vehicle. Wedington and his associate, acting together, took
Victim 2’s money, phones, and car keys, which they then used to steal the car.

     On November 1, 2019, investigators executed a search warrant at
Wedington’s residence. Inside the home, agents recovered hundreds of rounds of
ammunition, one handgun and several imitation firearms from Wedington’s
bedroom.

     Agents obtained a search warrant for Wedington’s cell phone, which revealed,
among other things, that Wedington used the OfferUp application and the “Brian”
account to communicate with Victim 1’s friend and orchestrate the June 8, 2019 set
up of the carjacking. Agents also found various photos and videos showing
Wedington posing with or using firearms.

      II.    The Impact on Victims.

       During the course of preparing for trial, and in preparation for sentencing in
this case, the government has had the opportunity to communicate with the victims.
       To this day, about a year and a half after the crime, the victim, his wife, and
his daughter live in “constant fear” and do not feel safe in their own home. Victim
1’s daughter was unable to sleep for a time following the incident. Victim 1
continues to suffer from nightmares and flashbacks concerning the robbery,
carjacking, and kidnapping he experienced. Victim 1 and his family are afraid to
visit downtown Baltimore.
       Victim 1 fears that his identity was compromised, as his identification, credit
cards, and cell phone were stolen, and he fears reprisal from Wedington’s co-
conspirators, who were never brought to justice.
       Victim 1 believes that had he not escaped the kidnapping and fled from the
back of the van, he would have been killed. He asks the Court to consider the nature
of the violent kidnapping and the fact that, in his words, had Wedington and his co-
conspirators “been successful with his plan a family would have ended up without a
husband and a father.”
       Both victims have been notified of the sentencing hearing and may choose to
address the Court. The government does not anticipate calling any other witnesses
at the sentencing hearing.



                                          3
      III.   Guidelines Computation.
        The government agrees with the sentencing guidelines calculation set forth in
the PSR. After accounting for acceptance of responsibility, Wedington has an
offense score of 32, his criminal history score of 6 yields a criminal history category
of III, and his sentencing guidelines range is 151 to 188 months. PSR ¶ 40, 59-51,
82.


      IV.    Restitution.
       The government is working diligently to gather all records that it can
concerning the property that was stolen from the victims for restitution purposes. At
this point, Victim 1 has provided an itemized loss of at least $1,655, including the
costs of cash, stolen tools, and the cost of a replacement iPhone.
       At the time of sentencing, the government will request a restitution order of
at least $1,655.

       V.     Forfeiture.
       Pursuant to the plea agreement in this case, the government is seeking
forfeiture of the below items of property. Items are grouped together based on their
recovery:


          • 1 Smith and Wesson, .38 special revolver bearing serial number
            4D91665;
          • 1 Hi-Standard Model B, .22 caliber handgun bearing serial number
            7296;
          • 2 Black Magazines containing a total of 16 rounds of .22 caliber
            ammunition;
          • 4 .38 special rounds and 2 .38 special casings;
          • 1 Daisey Powerline .177 caliber handgun/BB gun serial number
            9D04355;
          • 1 M4-177 .177 caliber rifle/BB gun serial number 514H02842;
          • 6 additional rounds of unspecified ammunition;
          • 2 digital scales;
          • $650 of U.S. currency;
          • 1 orange total bag, including contents of 8 baggies of green leafy
            substance, marijuana;

                                          4
         • 1 green tote bag, including contents of 10 baggies of green leafy
           substance, marijuana;
         • 1 black magazine 9MM;
         • 3 additional .22 caliber rounds;
         • 3 additional .38 special rounds;
         • 1 crossman .177 caliber air gun revolver with broken handle bearing
           serial number N95800571;
         • 1 Kleen Bore gun cleaning kit;
         • 37 additional .22 caliber rounds;
         • .22 caliber starter pistol with a white handle;
         • 1 revolver drum and 1 .22 caliber magazine;
         • 433 rifle rounds, 283 .22 caliber rounds, and 94 32 caliber rounds;
         • 1 PR-M16 4,5 MM BB gun with magazine, BBs, and CO2 cartridge;
         • 1 white bucket including contents of 11 clear bags of green leafy
           substance, marijuana;
         • 1 black bucket including contents of clear bag of green leafy substance,
           marijuana;
         • 1 Marlin model 81-DL .22 caliber S-L-LR Rifle, not bearing any serial
           number;
         • 1 Powerline .177 caliber BB gun, Daisey 856;
         • 1 STGF00007 BB gun;
         • 1 CRMA Shell type Magazine for BB gun;

      VI.   A Sentence of Fourteen Years Incarceration and Five Years of
            Supervised Release is Appropriate.
      Michael Wedington is a young man, but he has already amassed a troubling
conviction history, scoring category III, and per the PSR, he has been charged with
crimes at least 13 times already. The crimes in this case were committed while
Wedington was on probation, meaning that he was not deterred from engaging in
violence even while under Court supervision.
      The nature and circumstances of the crimes Wedington committed were
incredibly serious and dangerous: two men were threatened with death at gun point
so that Wedington and his accomplices could steal personal property, money, and
cars. Wedington’s role was at least as culpable as his accomplices for both crimes.
During the first robbery, carjacking, and kidnapping on June 8, 2019, Wedington
was the one who set up an online account in a fictitious name to lure the victim in.
This demonstrates a level of planning and premeditation, these violent crimes were
not the result of impulsivity or an opportunistic reaction to a situation: Wedington
                                         5
and went out of his way to find victims and rob them. During the second robbery
and carjacking on June 10, 2019, Wedington again lured a victim to the crime, and
this time, Wedington wielded a gun along with his accomplice. And there can be no
doubt that Wedington was comfortable using firearms. A search of his home located
hundreds of rounds of ammunition as well as a handgun in his bedroom.
       As this Court knows well, robberies are incredibly traumatic experiences for
victims, and this case is no exception. During a robbery, a victim’s autonomy is
completely subjugated to the will of the robber. Victims rightfully fear for their
lives, and are utterly powerlessthey do not know what will happen to them. Beyond
the emotional trauma that accompanies an armed robbery, the robberies themselves
are incredibly dangerous. Victim 1 felt that he needed to take a chance and flee from
the back of his own vehicle, as he was being held at gun point and driven around
Baltimore City. Having seen Wedington’s face, and having had his property stolen,
Victim 1 thought he was going to be killed. To this day, Victim 1 and his family
experience trauma and are scared to venture into parts of Baltimore City. To this
day, Victim 1 believes he would have died had he not taken a risk and escaped. To
this day, Victim 1 is fearful of reprisal from the two other kidnappers who were not
brought to justice. The impact on the victims in this case is a paramount factor for
sentencing.
       The defendant’s relative youth is a factor for this Court to consider, and the
government sincerely hopes that the defendant rehabilitates himself and becomes a
contributing member of society. However, that the defendant has amassed such a
significant criminal history at his age is also noteworthy. As is the fact that the
defendant committed the premeditated and violent acts in this case while he was
under court supervision. Numerous encounters with law enforcement failed to deter
Wedington from terrorizing the victims in this case. A significant sentence is needed
in this case, to ensure that Wedington will not reoffend while he is incarcerated and
to deter him specifically from committing future crimes. A significant sentence is
also needed in this case to promote respect for the rule of law, reflect the seriousness
of the offense, and promote general deterrence. People should not have to fear for
their safety when visiting downtown Baltimore. Unfortunately, Victim 1 and his
family likely always will. A significant sentence is needed to deter violence.
      This Court should sentence Michael Wedington to 14 years imprisonment,
followed by a 5-year term of supervised release.




                                           6
      Respectfully submitted,

      Robert K. Hur
      United States Attorney

            /s/
By:   Daniel A. Loveland, Jr.
      Matthew DellaBetta
      Assistant United States Attorneys




        7
